Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 February 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson February 13th. 1811.

The Time since I have written to you, I acknowledge is too long for One, whose Heart is deeply interested for all her dear Relatives, whose Memory loves to dwell, & delights to linger, where walk the smiling Virtues, in their most dignified, attractive, & lovely Form.—For several weeks past, I have been examining myself, to know from what Cause I kept Silence.—Though many Pleas were brought forward, to satisfy my Conduct—alledging that I had been sick, had many Cares—was surrounded by some vexatious Scholars, whose noisy Tongues were Rebels to all Thought, & calm Reflection—& those who were good, required much of my Time, & attention—that it was cold weather, & had not any convenient place for Writing.—Yet, all these Attestations, however true, did not satisfy Conscience—So poor Pilgrim, was arraigned at her awful Bar—And could you believe it—She brought in her ever righteous Judgment—& declared it was Pride—Erring Pride—Fear, Shame, & Procrastination were found to be its powerful Accomplices—which had opposed my Duty, & had prevented my writing to my dear Sisters—Whose Partiality, & Affection had led them too highly to appreciate the Ebulitions of my Pen, & the arrangement of a few Thoughts, the seeds of which were sown by my earliest Friends, by whose genial warmth, & fostering Hand, the “young Ideas were taught to shoot”—But since, have been so choaked by the rubbish, anxieties, Sorrows, & Cares of Life, that I can only here, & there, collect sometimes a few straggling Flowers, which Fancy throws in my way, & in there humblest, simplest Garb, present them, as Emblems of my Gratitude, that the Soil is not yet wholly impaired—
I confess my Vanity was flattered by the good opinion my Sisters had expressed for me, so far as made me fear to write, lest I should sink in their Estimation. Ashamed to give cause—I delayed—Not considering that the Indulgence of One Error, was the Introduction to many—& that our feeble, imperfect Endeavours to perform our Duty, shewed a better Heart, & must be more acceptable, than a total neglect—
Thus, was I communing with myself, & reasoning on, when the News-paper was presented to me, announcing the Death, & time of burial of our beloved Niece.—All Pride, & Vanity, was in a moment hushed—Affected by the solemn Tidings, I felt no disposition, but that of Compasion, & Tenderness for the bereaved Family, & an ardent desire to do all in my power to pour the balm of consolation into the wounded Hearts of my dear venerable Brother & Sister Cranch, by calling into view, the many Virtues of their deceased Child.—Her bright Example, never to be forgotten, of early Piety—how soothing—Her devotedness to God, which evidently shone through every period of her useful Life, must serve to assuage their Grief, calm, & ameliorate their Sorrow—They cannot mourn as those without Hope—Hope, that She is safely lodged above these rolling Spheres—in realms of Joy, & Peace.—There, I can contemplate upon her with Delight—
“There thy bright Train, immortal Friendship, soar,
No more to part, to mingle Tears no more!”—
And I humbly hope, that through the merits of a Redeemer, & the sanctifying Influences of the blessed Spirit, we may be prepared for an heavenly Inheritance & join her blest Society, with “Saints made perfect”—Yes!—this is a consoling Thought, a pleasure pure in which no Evil lurks—& for which no earthly Treasure could compensate.—
Our Duty now, points to the living—to soothe the afflicted Husband—to comfort, to advise, & aid the bereaved Children.—While a gracious Providence is pleased to continue the lives of their Grandparents, they will scarcely feel their Loss—They have always done much to lighten their Daughters Burthen, but now there must be such an increase of Care, as I fear will be too heavy for their advanced age to Support—As necessity calls, may their Strength be proportionate, & their precious lives be protracted as a blessing to all—I wish it was in my power to take one of the little Girls, & for the present, give our dear Sister, some relief—most gladly would I do it—I wish I did not live so far off—
To lose such a Sister, as you describe Mrs Hellen, to have been, is a most melancholly Circumstance to an Orphan Family—Though we should endeavour to acquiesce in the rectitude of the divine Government, & be sensible that we are surrounded with innumerable unmerited Favours, yet, “Sighs, might sooner cease, than Cause to Sigh. for, Man is born to Trouble, as the Sparks fly upward”—
We have had here a long Storm, but not extreme cold—Had it come one week sooner, how must it have added to the distress of our Weymouth Friends—An unusual quantity of Snow, is now upon the Ground, Though I find myself feeble, & trembling, yet I desire to be thankful, that we enjoy, all of the family, a comfortable Share of Health—or I know not what we should have done though our people were out with Drags, & eighteen Yoke of Oxen, to clear the Post Road, but still it is dreadful Travelling—May the choicest of Heaven’s blessings be the portion of my revered Brother, & Sister, prays, your
E— Peabody